DLS, ine.

401 Broadway
Suite 510

Hew York, NY 10013
212-925-4226

vivew.disnational.com

 

  

NOTARY PUBLIC

 

 

 

 

Case 1:21-cv-06301-PGG Document 12 Filed 09/03/21 Page 1of1

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK.
rine pita al

INTERNATIONAL SYSTEMS GROUP, INC,

Plaintiff, Civil Action No. 21-CV-630]
-against- ALFPIDAVIT OF SERVICE

SETH CARMIC HAE, CARMICHAEL GALLERY,
LLC, and JOHN DOE

Defendants.

STATE OF FLORIDA )
S823

COUNTY OF LéEom )

CHRISTOPHER COM PTON, being duly sworn, deposes and says that he is over the
ave of eighteen years, is an agent of the attorney service, D.L.S., INC., and is not a party to this action.

That on the 27" day of August, 2021, at approximately 12:00 p.m., deponent served a
true copy of the COVER LETTER; two true copies of the SUMMONS IN A CIVIL AC TION and
COMPLAINT; and AFFIDAVIT OF ATTEMPTS upon CARMICHAEL GALLERY, LLC c/o FL
Secretary of State at 2415 N, Monroe Street, Suite 810, Tallahassee, FL 32303, by personally delivering
and leaving the same with BRADLEY BEECH, who informed deponent that he is an Employee at the
Florida Secretary of State and is authorized to receive service at that address.

BRADLEY BEECH is a white male, approximately 20+ years of age, stands

approximately 6 feet 4 inches tall, and weighs approximately 190 pounds with brown hair.

CHRISTOPHER COMPTON

Sworn to before me this

 

g., ALLISON NICOLE COURT

= Commission # HH 130020

2/5¢ Expires May 19, 2025

OE FLO "Bonded Thru Troy Fain Insurance 800-385-7019

   
  

 

 

 

 

 
